Exhbit 23.2 Drake & Klein CPAs A PCAOB Registered Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this information statement , on Form, 14-C, of our review report dated August 8, 2012, relative to the unaudited interim financial statements of Bulova Technologies Group, Inc.as of June 30, 2012 and September 30, 2011 and for the three and nine months ended June 30, 2012 and 2011. /s/ Drake & Klein CPAs Drake & Klein CPAs f/k/a Randall N Drake CPA PA Clearwater, Florida September 17, 2012 PO Box 2493 Dunedin, FL34697-2493 727-512-2743 2451 McMullen Booth Rd. Suite 210 Clearwater, FL33759-1362
